Citation Nr: 1604426	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  10-40 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a respiratory disorder, claimed as breathing problems.


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran had inactive duty training in the Army National Guard (ARNG) of Mississippi from November 1978 to March 1979, with subsequent periods of reserve service.  He had a period of active duty from November 1990 to October 1991.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 decision by the RO in Jackson, Mississippi that denied service connection for a neck disability, a back disability and breathing problems. 

The Veteran initially requested a Board hearing, but withdrew his hearing request in July 2012.  38 C.F.R. § 20.704(e).

The Veteran's former attorney withdrew as his representative before VA in February 2013.  By a letter to the Veteran dated in October 2015, the Board advised him that he was unrepresented, and asked him if he wanted to appoint a new representative to represent him in this appeal.  In a response received in November 2015, the Veteran stated that he wanted to represent himself, and asked the Board to proceed with his appeal.

Additional evidence was received from the Veteran and associated with the file in September 2015, but it is not pertinent to the issues on appeal, and thus referral for initial review by the RO is not required.  See 38 C.F.R. § 20.1304.

The issue of whether new and material evidence has been submitted to reopen a previously denied claim of service connection for posttraumatic stress disorder (PTSD) has been raised by the record in a November 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 



FINDINGS OF FACT

1.  The Veteran did not serve in the Southwest Asia theater of operations.

2.  A chronic back disability was not shown during a period of active service or for many years later, and has not been shown by competent evidence to be related to a disease or injury of service origin.

3.  A chronic neck disability was not shown during a period of active service or for many years later, and has not been shown by competent evidence to be related to a disease or injury of service origin.

4.  A respiratory disorder, to include the current allergic rhinitis, was not shown in service or for many years later, and has not been shown by competent evidence to be related to a disease or injury of service origin.


CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 101(22), (24), 106(d), 1110, 1111, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309 (2015).

2.  A neck disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 101(22), (24), 106(d), 1110, 1111, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309 (2015).

3.  A respiratory disorder was not incurred in or aggravated by service. 38 U.S.C.A. 38 U.S.C.A. §§ 101(22), (24), 106(d), 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in November 2007.  The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency determination).

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claims, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran has submitted written statements in support of his claims.  VA has obtained service treatment records (STRs), service personnel records, VA and private medical records, assisted the appellant in obtaining evidence, afforded the appellant VA physical examinations in March and April 2010, and obtained an addendum May 2015 VA medical opinion as to the etiology of the claimed disabilities.  Multiple attempts have been made to obtain any additional service treatment records from the Army National Guard (ARNG) and from Keesler Medical Center, and the Veteran has stated that all of the available service treatment records have been obtained.  See his June 2014 statement.  Although the Veteran informed the April 2010 VA spine examiner that he had private medical records from a neurosurgeon, he has not submitted them or identified them to the RO, despite the RO's February 2012 letter to him requesting this information and evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that the duty to assist is not always a one-way street and if a Veteran desires help with his claim he must cooperate with VA's efforts to assist him).  In October 2007, he completed a release for Dr. R.'s records, stating that he treated him for neck and back injuries in 1992.  Attempts to obtain additional private medical records have been unsuccessful, and the office of Dr. R. has stated that there are no available records pertaining to the Veteran.

In November 2012 and February 2013 statements, the Veteran's prior representative indicated that he had no additional evidence or information to give VA to support his claim.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

The Board finds that the March 2010 and May 2015 VA medical opinions are adequate and probative for VA purposes because the examiners relied on sufficient facts and data, considered the Veteran's reported history, provided rationales for the opinions rendered, and there is no reason to believe that the examiners did not reliably apply scientific principles to the facts and data. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


Service Connection

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d). 

Certain diseases like arthritis are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of separation from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b).  

Under the law, active military service includes (1) active duty (AD), but also (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or an injury incurred or aggravated in the line of duty, and (3) any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury, but not disease, incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident that occurred during such training.  38 U.S.C.A. § 101(24)(B); 38 C.F.R. § 3.6(a).

ACDUTRA includes full-time duty performed by members of the National Guard or Air National Guard of any state under sections 316, 502, 503, 504, or 505 of title 32 of the United States Code.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(3). 
ACDUTRA includes full-time duty performed for training purposes by members of the Reserves.  38 C.F.R. § 3.6(c) (2015). 

INACDUTRA is generally duty (other than full-time duty) prescribed for Reserves or duty performed by a member of the National Guard of any State (other than full-time duty).  38 U.S.C.A. § 101(23) (West 2014); 38 C.F.R. § 3.6(d) (2015).  Annual training is an example of active duty for training, while weekend drills are inactive duty training.

As a threshold matter, veteran status must be established as a condition of eligibility for service connection benefits.  Bowers v. Shinseki, 26 Vet. App. 201, 206 (2013) (observing that it is "axiomatic that, to receive VA disability compensation benefits, a claimant must first establish veteran status").
	
To establish status as a Veteran based upon a period of ACDUTRA, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509 (2000); Paulson v. Brown, 7 Vet. App. 466 (1995).  The Board observes that the Veteran has not yet established Veteran status with regard to any periods of military service other than November 1990 to October 1991.  The fact that a claimant has established status as a Veteran for other periods of service does not obviate the need to establish that he is also a Veteran for purposes of the period of ACDUTRA where the claim for benefits is based on that period of ACDUTRA.  Mercado-Martinez v. West, 11 Vet. App. 415 (1998).

Without the status as a Veteran, a claimant trying to establish service connection cannot use the many presumptions in the law that are available only to Veterans. For example, presumptive periods allowing for the presumed incurrence of a condition in service do not apply to ACDUTRA or INACDUTRA, and neither do the presumptions of soundness and aggravation.  See Donnellan v. Shinseki, 24 Vet. App. 167, 171 (2010); Smith v. Shinseki, 24 Vet. App. 40 (2010); Biggins v. Derwinski, 1 Vet. App. 474 (1991).

Presumptive periods for service connection do not apply to ACDUTRA unless the person concerned became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of active duty for training.  Acciola v. Peake, 22 Vet. App. 320, 323-324 (2008).

Because the Veteran's National Guard training duty was only occasional, the onset of his claimed condition must be related to a specific period of training duty. National Guard duty is distinguishable from other Reserve service in that a member of the National Guard may be called to duty by the governor of their state.  Members of the National Guard only serve the federal military when they are formally called into the military service of the United States; at all other times, National Guard members serve solely as members of the State militia under the command of a state governor.  Allen v. Nicholson, 21 Vet. App. 54, 57-58 (2007).  Therefore, to have basic eligibility for Veterans benefits based on a period of duty as a member of a state National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505.  See 38 U.S.C.A. §§ 101(21), (22)(C); Allen, supra.

For a claim, as here, received by VA after June 9, 1998, service connection is expressly precluded for any disability related to chronic tobacco use (smoking). See 38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  This statute and regulation, however, do not preclude the establishment of service connection based upon a finding that a disease or an injury (even if tobacco-related) became manifest or was aggravated during active service or became manifest to the requisite degree of disability during any applicable presumptive period specified in 38 C.F.R. §§ 3.307, 3.309, 3.313, or 3.316. 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2014); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Service connection may only be awarded to an applicant who has disability existing on the date of application, not for past disability.  Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997)); but see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Thus, medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Veteran contends that he injured his back and neck in service, and has current back, neck, and respiratory (breathing) disabilities that are related to service.

A review of the evidence reflects that the Veteran has been diagnosed with degenerative disc disease of the cervical spine and lumbar spine, and thus has  current disabilities of the back and neck.  With regard to the claim of service connection for a respiratory disorder, the Veteran has not been diagnosed with any respiratory disorder of the lungs, but has been diagnosed with allergic rhinitis.  Consequently, the determinative issue is whether or not these current disabilities  are attributable to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or a disease incurred in service.").

In his original claim of service connection in October 2007, the Veteran reported that he had active duty service from November 1990 to October 1991, and claimed service connection for a neck injury, a back injury, and breathing problems due to "Smoke in Gulf."  He reported medical treatment for these conditions by Dr. M.R.  He reported exposure to asbestos in his barracks, but when asked if he had a resulting disability he wrote "N/A."  He said he was exposed to an environmental hazard in the Gulf War, specifically, smoke from a burning oil well, and asserted that as a result he had a breathing/lung condition.  He said his back problems began in February 1990.  In his October 2008 notice of disagreement, he contended that his respiratory condition was an undiagnosed illness.

Under 38 C.F.R. § 3.317, service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities:  (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.  Also for the purposes of 38 C.F.R. § 3.317, the term "Persian Gulf War veteran" means a veteran who served on active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War; the term "Southwest Asia theater of operations" refers to Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(e)(1),(2).  The Persian Gulf War began on August 2, 1990.  38 C.F.R. § 3.2(i).

The Veteran's service personnel records, including Reports of Separation and Record of Service (NGB Form 22) reflect that the Veteran served on inactive duty training in the Mississippi ARNG from November 1978 to March 1979.  He thereafter had several periods of inactive duty training and active duty for training.  He had a single period of active duty from November 1990 to October 1991, and his DD Form 214 reflects that he had no foreign or sea service during this period of active service, and no combat citations.  His primary military occupational specialty (MOS) was finance specialist.  Service personnel records reflect that the Veteran was stationed in the United States during his active duty period from November 1990 to October 1991.  The Board finds that the Veteran did not serve in the Southwest Asia theater of operations, and is not a "Persian Gulf War veteran."  Thus, service connection is not warranted for his claimed respiratory disorder under the provisions of 38 C.F.R. § 3.317.

The Veteran's service treatment records do not show or suggest that the Veteran's claimed breathing symptoms had their onset during active service.  

On medical examination in July 1978, the Veteran's neck, spine, lungs and chest were normal, and a chest X-ray study was within normal limits.  On medical examination in March 1979, the Veteran's neck, spine, lungs and chest were normal, and a chest X-ray study was within normal limits.  Similarly, the Veteran's neck, spine, lungs and chest were normal on periodic medical examinations in March 1983 and February 1987.  At the latter examination, the Veteran reported that he smoked cigarettes.

A May 1990 treatment note reflects that the Veteran complained of upper back pain for one day.  He said he pulled a muscle while doing PT.  On examination, he complained of neck pain after doing sit-ups the previous day. He denied any radiation of symptoms to the extremities.  On examination, there was full range of motion of the neck with pain, and there was pain to palpation of the cervical muscle on the right side.  The diagnostic assessment was cervical strain.  A May 1990 individual sick slip (DD Form 689) dated the same day reflects that the Veteran injured his neck while taking the physical fitness test, and was placed on bedrest for 48 hours, with no physical training or lifting for eight days. 

On enlistment medical examination performed in August 1990, the Veteran denied recurrent back pain, shortness of breath, asthma, pain or pressure in chest, chronic cough, and arthritis.  He denied any significant injury or illness.  On medical examination in August 1990, the Veteran's neck, spine, lungs, and chest were normal.  On demobilization examination in September 1991, the Veteran's lungs, chest, neck, and spine were clinically normal.  In a September 1991 report of medical history, he denied a history of asthma, shortness of breath, chest pain or pressure, chronic cough, recurrent back pain, arthritis, and neuritis.  Service treatment records from the Veteran's period of active duty service are negative for neck, back or respiratory disabilities.

A December 1994 annual medical certificate indicated that the Veteran was fully fit and had no medical problems.  

In a February 1995 medical examination performed for the ARNG, the Veteran's lungs, chest, neck, and spine were normal.  He was found qualified for retention.   The Veteran stated that he did not smoke.  A February 1995 annual medical certificate indicated that the Veteran was fully fit and had no medical problems.  In a February 1995 report of medical history, the Veteran said he was in good health and denied a history of asthma, shortness of breath, chest pain or pressure, chronic cough, recurrent back pain, arthritis, and neuritis.

In a May 1995 National Guard consult, the examiner noted that the Veteran was able to do aggressive hard physical work without any difficulty, and jogged on a recreational basis.  He also did yard work, mowed the yard, washed the car all without discomfort or problems.  On examination, a respiratory examination was negative, and his neck and lungs were normal.

Service personnel records reflect that the Veteran was on INACDUTRA on June 29, 1996 and injured his low back in the line of duty.  A June 1996 statement of medical examination and duty status (DA Form 2173) reflects that the Veteran strained his back doing pushups.  He was present for duty and was on INACDUTRA.  It was noted that he took his annual Army Physical Fitness Test (APFT) on Saturday, June 29, 1996 then went home to shower.  He called his superior officer to report that he had severe leg cramps and back pain.  He was told to go to the hospital for evaluation.  It was noted that the Veteran was taking an APFT and this medical problem occurred in the line of duty.  The medical provider indicated that the injury was incurred in the line of duty and was not likely to result in a claim against the government for future medical care. 

A mid-July memorandum for line-of-duty packet reflects that on June 29, 1996, the Veteran's unit performed a make-up Army Physical Fitness Test, in which the Veteran participated, and completed the push-ups, sit-ups, and two-mile run.  He went home to shower before returning to perform IDT activities.  His wife called him and said the Veteran had severe back pain, and he told him to report to the Armory for medical care.  The Veteran called back and said he was suffering too much to do so, so he told him to go to the hospital for medical treatment, which he did.  A July 24, 1996 memorandum from the Veteran's commanding officer reflects that the Veteran was injured during his APFT and his injury was determined to be in the line of duty.

A note from the emergency room of Methodist Medical Center dated the same day reflects that he was able to return to work in early July 1996, and was unable to work from late June 1996 to early June 1996, and should not perform any strenuous lifting.

A July 1996 note from a medical officer at an Air Force Base reflects that the Veteran had a lumbar strain while on Guard duty from June to July, and he would have been unable to work.  He recommended that he not do any heavy lifting more than 25 pounds for two weeks, and could return to work in mid-July 1996.

A mid-July treatment note from Keesler Air Force Base reflects that the Veteran reported that he hurt his back on June 29, when he fell running, and had back pain since then without radiation.  He had been unable to work because it required heavy lifting.  On examination, gait was normal, there was normal heel-toe walking, straight-leg raising was negative, there was tenderness to palpation of the lumbosacral junction without deformity.  Low back strength was full, and the diagnostic assessment was routine lumbosacral strain.  A mid-July 1996 consultation request reflects that the Veteran had a four-week history of lumbosacral strain and was slow to improve.  He was referred for physical therapy, with back school and rehabilitation.  The provisional diagnosis was lumbosacral strain.  

A November 1996 annual medical certificate indicated that the Veteran was fully fit and had no medical problems.  In a signed November 1996 statement, the Veteran denied any current medical problems.  In a signed October 1997 statement, the Veteran denied any current medical problems.  He was found fully fit in October 1997.

The Veteran was discharged from the ARNG and Army reserve in February 1998.

During the course of this appeal, the Veteran has submitted photocopies of sick slips from Reddix Medical Group.  The first shows that the Veteran was treated for lumbar strain from mid-June to early July 1993, and another shows that he was treated for lumbar strain from mid-June 1999 to late June 1999.  In September 2003 he was unable to work for a few days due to numbness and tingling in his hands.  In February 2012, the Reddix Medical Group indicated that the Veteran had not been seen by a physician in that office for more than nine years, and no records were available.

VA medical records dated in 2007 reflect that the Veteran smokes cigarettes.  He underwent surgery for prostate cancer in July 2007.

An August 2007 VA nurse practitioner note reflects that the Veteran denied shortness of breath, wheezes, dyspnea on exertion, hemoptysis, pleuritic pain, and cough.  His active problems included being a smoker.  On examination, his lungs were clear to auscultation, breath sounds were present in all lobes, and respirations were performed with ease and were unlabored.  His neck was examined and no abnormalities were seen.  The diagnostic impression included "smoker;" he declined a nicotine patch and refused to stop smoking.  It was noted that his prior atypical chest pain was resolved, and he had a normal stress test.

A September 2007 VA mental health note reflects that the Veteran reported that he was a combat Desert Storm veteran.  He also reported that his brother-in-law fired a gun at him in June 2007.  He reported several years of reserve service in the ARNG, and said he served during Operation Desert Storm from 1990 to 1991.  His MOS was in finance, and he performed in- and out-processing of troops.  

A January 2009 VA primary care note reflects that the Veteran gave a one-week history of low back pain.  He said he was helping a friend perform brake work on his truck, and had trouble ever since.  The pertinent diagnostic impression was lumbar strain, and questionable right sacroiliitis.

A February 2009 VA history and physical reflects that the Veteran reported that he was unable to work due to a urinary condition.  He said he occasionally smoked a cigar.  He reported service in the U.S. Army from 1990 to 1991, in the infantry, and stated that he served in Germany and Iraq.  He also reported that he was in combat.  The Veteran denied shortness of breath or cough, and denied joint aches or pains.  On thorough physical examination, his neck was supple, the lungs were clear, and the back had good range of motion without flank tenderness.  Disabilities of the neck, back and lungs were not diagnosed.

An August 2009 nurse practitioner note reflects that the Veteran reported that occasional chest pain and shortness of breath, which he thought was acid reflux.  He denied shortness of breath, wheezes, dyspnea on exertion, hemoptysis, pleuritic pain, and cough.   A December 2009 VA primary care note reflects that the Veteran had no complaints regarding his breathing, back or neck.  He denied shortness of breath, wheezes, dyspnea on exertion, hemoptysis, pleuritic pain, and cough.  He continued to smoke, and refused to quit.  On examination, his lungs were clear to auscultation bilaterally.  The diagnostic impression included "smoker," and low back pain.  The active problems included atypical chest pain, most likely gastroesophageal reflux disease (GERD).  The diagnostic impression was atypical chest pain, most likely related to uncontrolled GERD.  Several other conditions were diagnosed, but disabilities of the neck, back and lungs were not diagnosed.  A chest X-ray study was conducted, and the lungs were clear.  The diagnostic impression was no active disease.

On VA general medical examination in March 2010, the Veteran he worked for Nissan for two years and quit in 2004.  Prior to that, he was a painter for 14 years.  The Veteran reported that he had almost daily nasal congestion with whitish nasal discharge for the past ten years and used Flunisolide nasal spray daily.  The congestion involved both sides of the nose.  The nasal symptoms were associated with pressure sensation around the nose and eyes every few days.  On examination there was no maxillary or frontal sinus tenderness, the nose was normal in appearance and the internal nares were without blood, discharge, crusts or polyps.  With regard to the respiratory system, the examiner noted that the patient had an approximately 20-pack-year smoking history and had cut down on smoking to three cigarettes per week.  He complained of progressive dyspnea on exertion for the past 10 years, and noticed much more dyspnea on exertion when mowing the lawn over the past three years.  He was able to ambulate 200 yards before having to stop and rest.  He had a productive cough of greenish phlegm shortly after lying down.  On further questioning he reported hemoptysis of bright red blood approximately twice weekly for approximately one year.  He had no known history of tuberculosis or pneumonia.  

On examination, the chest was symmetrical with good expansion, and the lungs were clear to auscultation and percussion.  The examiner noted that a March 2010 chest X-ray study was unremarkable and showed no signs of pulmonary or cardiac disease.  Pulmonary function tests (PFTs) were normal.  The pertinent diagnoses were smoking dependency with normal PFTs, and allergic rhinitis without sinusitis for 10 years.  The examiner indicated that the Veteran had almost daily allergic rhinitis manifested as nasal congestion and whitish nasal discharge and was treated with Flunisolide nasal spray daily.  There was no evidence of sinusitis and he had not had to be treated with antibiotics for the rhinitis.  The Veteran complained of lung symptoms, smoked cigarettes and was at risk of respiratory disease, but the current clinical lung examination and chest X-ray study were unremarkable.  The examiner indicated that the PFTs showed that the Veteran had good pulmonary function considering his smoking history, and his subjective complaint of dyspnea on exertion was probably from hyperventilation perhaps secondary to psychological factor.  A lung disorder was not diagnosed.

On VA examination in April 2010, the examiner indicated that the claims file was extensively reviewed, including all of his service treatment records.  The Veteran reported that he had current chronic neck and low back pain.  The examiner indicated that X-rays of the cervical spine and lumbar spine were conducted, and showed degenerative disc disease of the cervical spine with malalignment, and degenerative changes at L5.  The diagnostic impression was status post remote cervical strain, cervical degenerative disc disease, and status post remote lumbar strain, and L5 degenerative disease.  The examiner noted that the service treatment records document problems with the neck in 1990 diagnosed as cervical strain, and he was also seen in 1996 for low back pain for what was said to be "cervical" [sic] strain.  The examiner noted that the Veteran reported that he was followed for 10 years between approximately a period from 1995 to 2005 regarding his neck and back complaints, and was reportedly seen by a neurosurgeon for these problems.  The examiner noted that these records were not on file.  The examiner stated that the medical record was incomplete, and that the Veteran stated that he would try to obtain these records.  The examiner indicated that he was unable to render an opinion based upon an incomplete medical record without resort to mere speculation.

In a March 2011 statement, the Veteran said his medical records showed that he was diagnosed with a cervical neck strain.  As noted above, although he said he had private medical records from a neurologist, he has not submitted them or identified the doctor to VA despite being requested to do so by the RO in February 2012.  He said that his DD Form 689 shows that he injured his neck, and his DA Form 2173 shows that he injured his back in the line of duty.  He contended that Dr. B's opinion that he could not provide an opinion without speculation constituted reasonable doubt.

A September 2013 VA pain clinic note reflects that the Veteran complained of acute onset of numbness in the left leg; an electromyography (EMG) was performed.  The examiner indicated that the findings were consistent with recent onset of L5 and S1 radiculopathy mainly on the right.  A magnetic resonance imaging (MRI) of the lumbar spine showed no spinal stenosis or narrowing of the intervertebral foramina.  There was a minimal amount of narrowing of the L5-S1 intervertebral disk space with a small bulging disk centrally.

In a May 2015 addendum VA medical opinion, the examiner stated that Veteran's claims file was extensively reviewed including his treatment records, records from VA and private physicians, and his prior compensation examination.  The examiner summarized relevant medical records, including service treatment records and non-service medical records.

In response to the RO's examination request, the VA examiner opined that the Veteran's pre-existing back disability which existed prior to his period of INACDUTRA in 1996 was not aggravated beyond its natural progression by the lumbar strain during service.  The examiner opined that there was no evidence to suggest that the lumbar strain in 1996 resulted in lasting problems. The examiner stated that typical lumbar strains do fully recover, and that in his X-ray studies after 2009, more than a decade after the injury in question, he was first found to have degenerative changes.  The examiner stated that the Veteran's medical records showed that he had a lumbar strain in 1993 while not on military duty, another in 1996 while on INACDUTRA, then again in 1999 while not on duty, and again in 2009 when he was not on military duty, and then radicular symptoms were demonstrated in 2013.  The examiner indicated that lumbar strains are common and full recovery would be expected each time.  He noted that the Veteran had a 1993 back strain and then a 1995 exam noted he was doing aggressive physical work, which would indicate that there was not an ongoing problem and the 1993 strain had fully healed, and the 1996 injury would not have aggravated an already healed injury.  The lumbar strain which clearly and unmistakably existed prior to service was not aggravated beyond its natural progression by an in-service injury.  The examiner opined that it is also less likely than not that Veteran's current lumbar disc disease with lumbar radiculopathy is as a result of the service injury. 

With regard to the cervical spine, the examiner summarized the findings of a May 1990 service treatment record regarding a cervical strain.  The examiner also noted an April 2010 cervical X-ray study showing degenerative disc disease.  The examiner indicated that cervical strain is expected to fully recover and would not be associated with any long-term conditions.  In addition, on subsequent periodic history and physical exams, the Veteran had no issues reported or found on examination.  The examiner stated that degenerative disc disease in cervical and lumbar spines as well as arthritic changes are associated primarily with aging, and concluded that as there is no indication that the cervical strain became a chronic problem and the first indication of the arthritic and degenerative changes was two decades after the injury, it is less likely than not that the Veteran's  cervical disc disease and arthritic changes are due to his in-service injury. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

After a review of all of the evidence of record, the Board notes that although the appellant has achieved Veteran status with regard to the November 1990 to October 1991 period of active duty, he has not achieved "veteran" status with regard to any other period of service.  

After a review of all of the evidence of record, the Board finds that there is no competent and credible evidence linking any current back disability, neck disability, or respiratory disability to a verified period of active service.  

The Veteran did not claim that he had a chronic back, neck or respiratory disability in service until filing his current VA disability compensation claim.  His statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous histories, including during service, and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).

The service treatment records are entirely negative for complaints, treatment, or diagnosis of a respiratory disorder, and, as noted, the Veteran is not a Persian Gulf Veteran (see 38 C.F.R. § 3.317(e)(1)), and therefore is not entitled to service connection for a respiratory disorder on the basis that it is an "undiagnosed illness."  His assertion that he was exposed to smoke from burning oil wells in the Gulf War is not credible since he did not serve in the Southwest Asia theater of operations.  Similarly, his statements to VA treatment providers that he served in combat, and also served in Germany and Iraq, are contradicted by his service personnel records and are not credible.

Although the Veteran has contended that he was exposed to asbestos in service, there is no evidence of any current respiratory disorder related to asbestos exposure.  In fact, he has no current lung disorder as shown on VA examination in March 2010, including a chest X-ray study and PFTs.  His only currently diagnosed respiratory disorder is allergic rhinitis, which has not been linked to active service by competent and credible evidence.  In fact, the Veteran's own statements and the March 2010 examiner's findings reflect that this condition began in 2000, more than ten years after his separation from active duty service, and two years after his discharge from the ARNG.  The evidence reflects that the Veteran has a lengthy history of cigarette smoking, and there is an express prohibition against granting service connection for any disability resulting from injury or disease attributable to chronic smoking.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.

With regard to the Veteran's claim of service connection for a neck disability, service treatment records show that he was treated for cervical strain on a single occasion during a period of INACDUTRA in May 1990, but the preponderance of the evidence shows that this was an acute and transitory injury.  In this regard, the evidence shows that his neck and spine were normal a few months later on entrance examination in August 1990, prior to his only period of active duty.  A neck/cervical spine injury was not diagnosed on demobilization examination in September 1991, and subsequent medical records are negative for complaints, treatment or diagnosis of a neck disability until several years later, when he filed his service connection claim in October 2007.

Finally, the May 2015 VA examiner opined that it was less likely than not that the Veteran's current cervical disc disease and arthritic changes are due to his in-service injury.  This medical opinion constitutes probative evidence against the Veteran's claim.  It is based on current examination results and a review of the medical record and the Veteran's reported history.  The examiner explained the opinion with references to the Veteran's military service and post-service medical history.  This fact is particularly important, in the Board's judgment, as the references make for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  See Prejean v. West, 13 Vet. App. 444, 448-9   (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  The VA examiner sufficiently discussed the underlying medical rationale of his opinion, which, rather than mere review of the claims file, is more so where the probative value of the opinion is derived. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Green v. Derwinski, 1 Vet. App. 121 (1991).  The examiner concluded that the current cervical spine/neck disability is not related to service, but is likely due to aging.

With regard to the Veteran's claim of service connection for a back disability, service treatment records from his 1990 to 1991 period of active duty are negative for complaints, treatment or diagnosis of a back disability.  Subsequently, he was treated for low back strain in 1993 (not during service).  He was treated for a back injury that was incurred in the line of duty on June 29, 1996 during a period of INACDUTRA, and he was diagnosed with lumbosacral strain at that time.  However, the Board finds that the preponderance of the evidence shows that this was an acute and transitory injury.  A November 1996 annual medical certificate indicated that the Veteran was fully fit and had no medical problems.  In a signed November 1996 statement, the Veteran denied any current medical problems.  In a signed October 1997 statement, the Veteran denied any current medical problems.  He was found fully fit in October 1997.  He was treated for lumbar strain again in June 1999 (after service).  A January 2009 VA primary care note reflects that the Veteran gave a one-week history of low back pain.  

Finally, the May 2015 VA examiner opined that it was less likely than not that Veteran's current lumbar disc disease with lumbar radiculopathy is a result of the service injury.  He also indicated that lumbar strains are common and full recovery would be expected each time.  He added that degenerative disc disease in the lumbar spine as well as arthritic changes are associated primarily with aging.  This medical opinion constitutes probative evidence against the Veteran's claim.  It is based on current examination results and a review of the medical record and the Veteran's reported history.  The examiner explained the opinion with references to the Veteran's military service and post-service medical history.  This fact is particularly important, in the Board's judgment, as the references make for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  The VA examiner sufficiently discussed the underlying medical rationale of his opinion, which, rather than mere review of the claims file, is more so where the probative value of the opinion is derived. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Green v. Derwinski, 1 Vet. App. 121 (1991).  The examiner concluded that the current back disability is not related to service, but is likely due to aging.

To the extent that the Veteran believes that his current allergic rhinitis/breathing problems are connected to in-service exposure to asbestos, or that he incurred chronic neck and back disabilities during a period of active service, as a lay person, he has not shown that he has specialized training sufficient to render such an opinion. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of allergic rhinitis and degenerative disc disease is not a matter subject to lay observation and require medical expertise to determine. Accordingly, the opinion by the Veteran as to the diagnosis or etiology of his current back and neck disabilities, and respiratory disorder is not competent medical evidence, and the Board finds the VA examination reports to be of greater probative value than his lay contentions.

There is no evidence that arthritis of the spine was manifested within the year after separation from active duty, or that he had continuous arthritis symptoms after his only period of active service from 1990 to 1991.  Finally, as noted above, there is no medical opinion of record suggesting his claimed conditions are related to a period of active service. 

In sum, the preponderance of the evidence is against a finding that the Veteran's claimed disabilities were incurred in active service, that a presumptive condition was manifested within a year of discharge from active service, or that his conditions are etiologically related to service.  Accordingly, the criteria for service connection are not met and the claims must be denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364   (Fed. Cir. 2001); Gilbert, 1 Vet. App. 49, 55-56.


ORDER

Entitlement to service connection for a back disability is denied.

Entitlement to service connection for a neck disability is denied.



Entitlement to service connection for a respiratory disorder is denied.





______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


